
	

113 HR 5384 IH: Securing Health Care for Young Americans Act of 2014
U.S. House of Representatives
2014-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5384
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2014
			Mr. Valadao (for himself, Mr. Fitzpatrick, Mr. Pearce, and Mr. Coffman) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To amend the Public Health Service Act to extend health plan coverage to dependent children in the
			 individual and group market, contingent on the enactment of legislation
			 repealing the Patient Protection and Affordable Care Act, and for other
			 purposes.
	
	
		1.Short titleThis Act may be cited as the Securing Health Care for Young Americans Act of 2014.
		2.Extension of dependent coverage
			(a)Group market
				(1)In generalSubpart 1 of part A of title XXVII of the Public Health Service Act (42 U.S.C. 300gg et seq.) is
			 amended by adding at the end:
					
						2703A.Extension of dependent coverage
							(a)In GeneralA group health plan and a health insurance issuer offering group health insurance coverage that
			 provides dependent coverage of children shall continue to make such
			 coverage available for such a dependent after such dependent turns 18
			 years of age until the first of the following events occurs:
								(1)The dependent turns 26 years of age.
								(2)The dependent marries.
								(3)Subject to subsection (c), the dependent no longer resides in the home of—
									(A)the policy holder through which such dependent is eligible for dependent coverage; or
									(B)in the case that the policy holder through which such dependent is eligible for dependent coverage
			 provides such coverage subject to an order to provide child support, the
			 dependent’s parent or legal guardian.
									(b)Exception for college studentsParagraph (3) of subsection (a) shall not apply to a dependent for any period of time during which such dependent is enrolled as a
			 full-time student at a postsecondary educational institution (including an
			 institution of higher education as defined in section 102 of the Higher
			 Education Act of 1965).
							(c)LimitationNothing in this section shall require a plan or an issuer described in subsection (a) to make coverage available for a child of an individual receiving dependent coverage pursuant to
			 this section.
							(d)Rule of ConstructionNothing in this section shall be construed to modify the definition of dependent as used in the Internal Revenue Code of 1986 with respect to the tax treatment of the cost of
			 coverage.
							.
				(2)RegulationsThe Secretary shall promulgate regulations to define the dependents to which coverage shall be made
			 available under section 2703A of the Public Health Service Act, as added
			 by paragraph (1).
				(b)Individual marketSubpart 1 of part B of title XXVII of the Public Health Service Act (42 U.S.C. 300gg–41 et seq.) is
			 amended by adding at the end the following:
				
					2748.Extension of dependent coverageThe provisions of section 2703A shall apply to health insurance coverage offered to individuals by
			 a health insurance issuer in the individual market in the same manner as
			 it applies to health insurance coverage offered by a health insurance
			 issuer in the group market.
					.
			(c)Effective date contingent on repeal of PPACA
				(1)In generalSubsections (a) and (b) and the amendments made by such subsections shall take effect upon the
			 enactment of PPACA repeal legislation described in paragraph (2) and such
			 subsections and amendments shall have no force or effect if such PPACA
			 repeal legislation is not enacted.
				(2)PPACA repeal legislation describedFor purposes of paragraph (1), PPACA repeal legislation described in this paragraph is legislation
			 that—
					(A)repeals Public Law 111–148, and restores or revives the provisions of law amended or repealed,
			 respectively, by such Act as if such Act had not been enacted and without
			 further amendment to such provisions of law; and
					(B)repeals title I and subtitle B of title II of the Health Care and Education Reconciliation Act of
			 2010 (Public Law 111–152), and restores or revives the provisions of law
			 amended or repealed, respectively, by such title or subtitle,
			 respectively, as if such title and subtitle had not been enacted and
			 without further amendment to such provisions of law.
					
